WALKEB, P. J.
Though much of the evidence offered by the plaintiff’s (appellants here) was excluded under the rulings of the court which are not assigned as errors, yet there was enough in the remaining evi*454dence to warrant an inference that the amount of lumber delivered by the plaintiffs to the defendant was Avorth considerably more than $15 which the evidence tended to show had been paid by the defendant on the account. In this situation, though the evidence left in the case by the rulings of the court did not show the amount of the balance owing by the defendant, yet it was such as to support a verdict in favor of the plaintiffs for at least a nominal amount. In an action in contract, the successful party is entitled to full costs.—Code 1907, § 3662; Stevens v. Standard Oil Co. 156 Ala. 581, 47 South. 140.
It is error to exclude all the evidence offered by the plaintiff, as was done in this case, where it is such as to support a verdict in his favor; and this error involves injury when the result of it is to deprive the plaintiff of a judgment in his favor carrying the costs of the suit.-—13 Cyc. 21.
Reversed and remanded..